     Case 2:19-cv-00808-TLN-JDP Document 35 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XAVIER LUMAR J’WEIAL,                              Case No. 2:19-cv-00808-TLN-JDP (PC)
12                         Plaintiff,                    ORDER SETTING TELEPHONIC STATUS
                                                         CONFERENCE
13            v.
                                                         September 23, 2021 at 11:00 a.m.
14    K WALLACE, et al.,
15                         Defendants.
16

17          Plaintiff is a state inmate proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Motion practice has concluded, and claims remain against defendants

19   King and Lamb. The court will hold a status conference on September 23, 2021 at 11:00 a.m.

20   before Magistrate Judge Jeremy Peterson. The parties should be prepared to discuss whether they

21   are interested in a settlement conference, whether the case would benefit from another

22   opportunity to brief dispositive motions, any practical limitations on going to trial at this juncture,

23   and any other measure that would secure speedy and efficient resolution of this case.

24          Accordingly, it is hereby ORDERED that:

25          1. The court will hold a telephonic status conference on September 23, 2021, at 11:00

26                 a.m. (dial-in number: 1-888-557-8511; passcode: 1273468) to discuss the matters

27                 identified above.

28          2. Plaintiff must make arrangements with staff at his institution of confinement for his
                                                         1
     Case 2:19-cv-00808-TLN-JDP Document 35 Filed 08/20/21 Page 2 of 2


 1               attendance at the conference.

 2            3. Plaintiff’s institution of confinement must make plaintiff available for the telephonic

 3               conference.

 4            4. Before the conference, defense counsel must confirm with plaintiff's institution of

 5               confinement that arrangements have been made for plaintiff's attendance.

 6            5. The clerk is directed to send a copy of this order to the litigation coordinator at

 7               plaintiff's institution of confinement.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      August 19, 2021
11                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
